NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 200013-U

                                Order filed November 15, 2022
      ____________________________________________________________________________

                                                  IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2022

      THE PEOPLE OF THE STATE OF                       )      Appeal from the Circuit Court
      ILLINOIS,                                        )      of the 13th Judicial Circuit,
                                                       )      La Salle County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )      Appeal No. 3-20-0013
             v.                                        )      Circuit No. 17-CF-178
                                                       )
      EDDIE STIFF,                                     )      Honorable
                                                       )      Cynthia M. Raccuglia,
             Defendant-Appellant.                      )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE PETERSON delivered the judgment of the court.
            Justices McDade and Hauptman concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: The record rebuts postplea counsel’s Illinois Supreme Court Rule 604(d)
                  certificate.

¶2          Defendant, Eddie Stiff, appeals the La Salle County circuit court’s dismissal of his

     motion to withdraw his guilty plea and vacate judgment. Defendant argues the court abused its

     discretion in denying his motion since defendant reasonably misunderstood the law based on the

     court’s improper admonishments regarding his right to self-representation. Defendant also argues

     the record undermines postplea counsel’s Rule 604(d) certificate. We reverse and remand.
¶3                                           I. BACKGROUND

¶4          A grand jury charged defendant with armed robbery (720 ILCS 5/18-2(a)(2) (West

     2016)), aggravated battery (id. § 12-3.05(c)), and unlawful possession of a weapon by a felon (id.

     § 24-1.1). The court appointed the public defender to represent defendant.

¶5          Prior to the start of the jury trial, defendant moved to proceed as a self-represented

     litigant. Defendant told the court that defense counsel refused to file motions on defendant’s

     behalf, and he needed time to present a defense and strategy. The court determined that

     defendant was not prepared to represent himself at trial that day. Defendant requested a

     continuance. The court said:

                    “[A]re you going to make me find that your relationship with the public defender

                    here is so irretrievable and irreconcilable that I have no alternative but to find that

                    you have to represent yourself?

                                                           ***

                           *** Well, I don’t want to do this but I can’t seem—here is your choice and

                    I am going to do this. I am going to find it is your choice whether or not you—

                    strike that. I am finding, unless you cooperate with your lawyers, that your

                    relationship is irreconcilable and irretrievable and that I have no alternative,

                    unless you hire a lawyer, that I have you represent yourself.”

     Defendant told the court that he asked counsel to seek a continuance last week, and counsel

     refused explaining the State would not allow it. Public defender Timothy Cappellini clarified that

     he told defendant the State would object, and he had no legal reason to ask for a continuance.

     The court continued the case over the State’s objection to see if defendant’s relationship with




                                                       2
     counsel could be repaired. The court explained to defendant that he was given a continuance to

     determine if he was going forward with counsel or as a self-represented litigant.

¶6          At the next court date, the court asked defendant about his decision regarding

     representation. Defendant responded that his intention was to hopefully work with counsel. The

     parties reset the trial date by agreement to October 15, 2018. The court subsequently continued

     the trial date to November 26, 2018.

¶7          On November 26, defendant said “I came in here with the intention of dismissing counsel

     and proceeding pro se. But what I’m being told is the things that I need in order to pursue pro se

     I won’t be given.” Defendant claimed that he asked counsel to provide a list of all witnesses at

     the scene which counsel did not provide. Public defender Douglas Kramarsic responded that

     according to the police report no one other than the victim saw the crime. The court asked

     defendant if he wanted to represent himself. Defendant responded he was not sure they would be

     able to have the trial because defense counsel did not subpoena any witnesses. Defendant named

     three witnesses: John Lucas, Terrence Miller, and Lucius Chick Jr. Cappellini informed the court

     that the victim had no connection to any of these witnesses. Defendant claimed the victim

     fabricated the robbery and that he was framed. The court replied:

                    “All right. Here we are. We are here with a defense and I have to decide whether

                    to force you—I’m inclined to force you to go to trial here today with your lawyers

                    in front of a jury who came in with bad weather. That’s what I’m forced to do.

                    The consequences are great.

                           Now if I force you to go to trial as I’m inclined to do with your lawyers,

                    what is your position in the regard?”




                                                     3
     Defendant replied that it would be difficult for him to proceed because he and his attorneys had

     not discussed a defense. Kramarsic disagreed with defendant stating that on multiple occasions

     they discussed defendant’s defense theory with him, and they determined it was “futile to try to

     present this in front of a jury [as it] would incense them, even if you were to assume people

     would say this happened which isn’t true and that’s not going to happen.” The court determined

     that it would not make sense to continue the case and that defendant would proceed to trial with

     counsel. The court suggested that defendant take 10 minutes to discuss the case with counsel

     before they proceeded to trial.

¶8           After defendant’s discussion with counsel, defendant entered a guilty plea to armed

     robbery in exchange for the dismissal of the remaining counts, a 60-year sentencing cap, and no

     finding of great bodily harm. The court admonished defendant of the consequences he faced if he

     was found guilty by a jury; that the court would still be conducting a sentencing hearing pursuant

     to the blind plea; that defendant was waiving his right to a jury trial, right to remain silent, right

     to confront the witnesses against him, and to present a defense; and the future consequences

     relating to having a conviction on his record. Additionally, the court asked defendant if he was

     waiving his rights voluntarily and whether he was satisfied with his counsel’s services.

     Defendant confirmed he freely and voluntarily waived his rights. Defendant stated he was

     satisfied with counsel’s representation. Defendant also signed a plea of guilty relinquishing his

     rights. The court sentenced defendant to 58 years’ imprisonment.

¶9           On March 8, 2019, defendant filed a motion to withdraw guilty plea and vacate judgment

     as a self-represented litigant. In the motion, defendant argued he entered the plea under duress,

     and defense counsel refused to investigate any of his claims or subpoena witnesses that would

     support his claims. According to defendant, “witnesses being called could not only support his


                                                        4
       claims of being drugged, but [could] also offer [an] alternative theory of [the] actual crime to

       provide defendant with an arguable defense.” The court appointed postplea counsel to represent

       defendant on his motion.

¶ 10          On April 25, 2019, the court called defendant’s case for status. Postplea counsel said:

                      “We’re here today on a status. [Defendant] had filed a pro se motion to withdraw

                      his plea and vacate judgment on March 8th. I have had an opportunity to speak

                      with [defendant] a little bit today. For today’s purposes, what I would suggest we

                      do is set the matter for a status perhaps about three, four weeks out. I need to look

                      at the file a little bit closer. We may need to amend those pleadings.”

       The court continued the case to May 30, 2019, for status.

¶ 11          On May 30, postplea counsel said:

                      “I’ve had an opportunity to review [defendant’s motion] and also review a

                      transcript of the plea. I talked to [defendant] today. I don’t plan on amending the

                      motion. I think he pretty much covered all the arguments that he wanted to

                      present so at this point, Your Honor, we’re just asking to set the matter for

                      hearing. [Defendant] is asking for a 60 day date if that’s possible.”

       The court set the case for hearing on August 15, 2019. The court continued the case twice,

       ultimately hearing the motion on January 9, 2020.

¶ 12          On January 9, 2020, postplea counsel filed a certificate pursuant to Illinois Supreme

       Court Rule 604(d) (eff. July 1, 2017). Counsel’s certificate reads:

                              “1. I have consulted with the Defendant in person or by mail to ascertain

                      the defendant’s contentions of error in the entry of the plea of guilty and in the

                      sentence;

                                                        5
                             2. I have examined the trial court file and report of proceedings of the plea

                      of guilty and the sentencing; and

                             3. I have made any amendments to the motion necessary for the adequate

                      presentation of any defects in those proceedings.”

       Postplea counsel did not file any affidavits and called only defendant as a witness. The State

       called defendant’s trial attorneys Cappellini and Kramarsic.

¶ 13          Cappellini testified that defendant’s alternative theories of the crimes had no merit based

       on the State’s discovery which included essentially an admission by defendant to committing a

       robbery. Additionally, the witnesses that defendant claimed would testify in support of his

       conspiracy defense were previously interviewed by the police and all had criminal records. All

       the witnesses defendant requested Cappellini investigate were on the State’s witness list except

       for an unnamed bouncer at a club. Cappellini indicated that defendant’s alternative theory often

       changed and had no merit.

¶ 14          Kramarsic testified that initially defendant did not provide him with witnesses to

       investigate until his defense theory evolved into a conspiracy theory. Defendant’s alternative

       theory often changed and lacked merit. Except for the unnamed bouncer at a club that had not

       been in existence for two years at the time, all the witnesses defendant requested be investigated

       were in the State’s discovery.

¶ 15          In closing, postplea counsel argued:

                             “I would suggest, Your Honor, the testimony supports the idea that Mr.

                      Cappellini and Mr. Kramarsic failed to investigate possible defense witnesses,

                      failed to interview potential witnesses. As a result of that lack of investigation,

                      [defendant] has suffered prejudice. As a result of this deprivation of effective


                                                          6
                      assistance, [defendant] had no other choice on November 26th but to accept this

                      blind plea.”

       The court denied defendant’s motion and defendant appealed.

¶ 16                                              II. ANALYSIS

¶ 17          Defendant raises two arguments on appeal: (1) the court erred in denying his motion to

       withdraw guilty plea, and (2) postplea counsel failed to comply with Illinois Supreme Court Rule

       604(d). Because the Rule 604(d) issue would require remand for de novo postplea proceedings,

       we begin by determining whether counsel complied with the rule.

¶ 18          Rule 604(d) requires counsel to file a certificate with the circuit court verifying that it has

       consulted with defendant to ascertain contentions of error, has examined the trial court file and

       both the report of proceedings of the plea and the sentencing hearing, and has made “any

       amendments to the motion necessary for adequate presentation of any defects in those

       proceedings.” Ill. S. Ct. R. 604(d) (eff. July 1, 2017). Additionally, “[w]hen the motion is based

       on facts that do not appear of record it shall be supported by affidavit.” Id.

¶ 19          Rule 604(d) is designed to ensure defendants are provided their due process rights and to

       eliminate unnecessary appeals. People v. Shirley, 181 Ill. 2d 359, 362 (1998). Thus, “strict

       compliance with Rule 604(d) is required.” People v. Prather, 379 Ill. App. 3d 763, 768 (2008).

       Generally, we consider the certificate itself to evaluate compliance with Rule 604(d). People v.

       Neal, 403 Ill. App. 3d 757, 760 (2010). Courts may consider the record where it undermines the

       certificate filed by counsel. Id. Whether defense counsel complied with Rule 604(d) is reviewed

       de novo. People v. Grice, 371 Ill. App. 3d 813, 815 (2007).

¶ 20          From our review, the record undermines postplea counsel’s certificate of compliance with

       Rule 604(d). Postplea counsel adopted defendant’s motion to withdraw guilty plea wherein


                                                         7
       defendant alleged that witness testimony would corroborate his defense theory. Since this

       witness testimony is not a part of the record, postplea counsel should have either attached

       affidavits of the witness testimony or amended the motion to remove the claim if he believed it

       lacked merit. Postplea counsel did neither. Accordingly, the record rebuts postplea counsel’s

       Rule 604(d) certificate, and we remand with specific instructions for postplea counsel to either

       attach affidavits or amend the motion to remove the claim. As this resolution requires reversal

       and remand, we need not address defendant’s argument that the court erred in denying his

       motion to withdraw guilty plea.

¶ 21                                          III. CONCLUSION

¶ 22          The judgment of the circuit court of La Salle County is reversed and remanded with

       instructions.

¶ 23          Reversed and remanded.




                                                       8